DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-27 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted October 19, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
7.	Claim 8 recites the limitation "the main body of the cooling component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 9 recites the limitation "the main body of the cooling component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 10 recites the limitation "the main body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 11 recites the limitation "the main body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 15 recites the limitation "the continuous fiber strand" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




14.	Claims 1-5, 16, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2013/0252059 A1).
With regard to Claim 1, Choi et al. disclose in Figures 2-4, a housing, including a lower cover (200) and an upper cover (100), for receiving a rechargeable battery pack (300) having a plurality of rechargeable battery cells, in particular prismatic rechargeable battery cells or rechargeable pouch battery cells, having an encircling, preferably injection-molded, housing wall (200) of plastics material which laterally surrounds a receptacle space for the rechargeable battery pack (300) and in which at least one wound package wound from a strand of continuous fibers is integrated as a reinforcement structure (paragraphs 0061-0078).
With regard to Claim 2, Choi et al. disclose in Figures 2-4, wherein the wound package integrated in the encircling housing wall (200) is a hollow member which at least in portions is adapted to the shape of the encircling housing wall (200) and which has windings that run in the encircling housing wall (200) since the continuous fibers are integrally formed with the lower case (200) (paragraphs 0071-0076). 
With regard to Claim 3, Choi et al. disclose in Figures 2-4, wherein the receptacle space toward the bottom is delimited by a base area which serves as a support face for a rechargeable battery pack (300), in particular a base area which runs so as to be perpendicular, or substantially perpendicular, to the encircling housing wall, and wherein the windings of the wound package in the housing wall (200) run in each case so as to be parallel, or substantially parallel, to this base area (paragraphs 0071-0076).

With regard to Claim 5, Choi et al. disclose in Figures 2-4, wherein the housing (100, 200) has a preferably injection-molded base wall which is in particular connected in an integral manner to the encircling housing wall (200) (paragraph 0068).
With regard to Claim 16, Choi et al. disclose in Figures 2-4, an assembly of a housing, including an upper case (100) and a lower case (200), and a rechargeable battery pack (300) contained therein, said rechargeable battery pack (300) having a group of rechargeable battery cells, in particular prismatic rechargeable battery cells or rechargeable pouch battery cells, which are in case adjacent to one another and disposed beside one another in one row, and said housing (200) having an encircling, preferably injection-molded, housing wall (200) of plastics material which laterally surrounds a receptacle space for the rechargeable battery pack (300) and in which at least one wound package wound from a strand of continuous fibers is integrated as a reinforcement structure (paragraphs 0061-0078).
With regard to Claim 22, Choi et al. disclose in Figures 2-4, a method for producing a housing, including an upper case (100) and a lower case (200), for receiving a rechargeable battery pack (300) having a plurality of rechargeable battery cells, preferably prismatic rechargeable battery cells or rechargeable pouch battery cells, comprising: a) winding a wound package (200) from a continuous fiber strand, in particular of aramid and/or carbon and/or glass fibers which are embedded in a matrix 
With regard to Claim 24, Choi et al. disclose in Figures 2-4, a method for producing an assembly of a housing, including an upper case (100) and a lower case (200), for receiving a rechargeable battery pack (300) having a plurality of preferably prismatic rechargeable battery cells or rechargeable pouch battery cells, and a rechargeable battery pack (300) contained therein, having a group of rechargeable battery cells, in particular prismatic rechargeable battery cells or rechargeable pouch battery cells, which are in each case mutually adjacent and disposed beside one another in one row (paragraphs 0061-0078), said method comprising: a) winding from a continuous fiber strand, in particular of aramid and/or carbon and/or glass fibers which are embedded in a matrix of thermosetting or thermoplastic plastics material or polymer material, a wound package for producing an encircling housing wall (200) which laterally surrounds a receptacle space for a rechargeable battery pack (300); b) producing the encircling housing wall (200) which laterally surrounds the receptacle space for a rechargeable battery pack (300), by inserting the hollow wound package into an injection-molding device, as well as subsequently over-molding or insert-molding, in particular on all sides, the hollow wound package with plastics material; and c) .

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2013/0252059 A1), as applied to Claims 1-5, 16, 22 and 24 above, in further view of Wuensche et al. (US 2018/0013113 A1).
With regard to Claim 6, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein a cooling component for discharging heat from a rechargeable battery pack situated in the receptacle space is integrated in the housing, preferably in the base region of the housing, coolant being able to be directed through said cooling component. 
Wuensche et al. disclose a battery submodule (100) including a plurality of aligned battery cells (10) inserted in a cell tray (20) including a bottom surface (21), a central opening (22), and a ground plate (53) coupled to a battery system carrier (50) (paragraphs 0062-0063).  Wuensche et al. disclose wherein the ground plate (53) includes a coolant channel (55), integrally formed in the ground plate (53), and wherein the central opening (22) of the cell tray (20) is aligned with the cooling areas formed by the coolant channel (55) (paragraph 0064). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. to include a cooling component for discharging heat from a rechargeable battery pack situated in the receptacle space is integrated in the housing, preferably in the base region of the housing, coolant being able to be directed through said cooling component, because Wuensche et al. teach that this configuration allows for efficient cooling of the battery cells of the battery submodules (paragraph 0069).
With regard to Claim 8, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein one or a plurality of walls of the cooling 
Wuensche et al. disclose a battery submodule (100) including a plurality of aligned battery cells (10) inserted in a cell tray (20) including a bottom surface (21), a central opening (22), and a ground plate (53) coupled to a battery system carrier (50) (paragraphs 0062-0063).  Wuensche et al. disclose wherein the ground plate (53) includes a coolant channel (55), integrally formed in the ground plate (53), and wherein the central opening (22) of the cell tray (20) is aligned with the cooling areas formed by the coolant channel (55) of the ground plate (53) (paragraph 0064). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. to include wherein one or a plurality of walls of the cooling component, in particular of the main body of the cooling component, are in particular connected in an integral manner to the encircling housing wall (12) and/or the base wall of the housing, because Wuensche et al. teach that this configuration allows for efficient cooling of the battery cells of the battery submodules (paragraph 0069).
With regard to Claim 9, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein the main body of the cooling component has walls that delimit the cooling liquid chamber, of which at least one wall in a connection region is connected in a liquid-tight manner to the thermally conducting member, in particular in such a manner that no cooling liquid can exit the cooling liquid chamber toward the outside through the connection region. 

With regard to Claim 10, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein the housing, preferably the cooling component, in particular the main body, has an inlet and an outlet by way of which cooling liquid can 
Wuensche et al. disclose a battery submodule (100) including a plurality of aligned battery cells (10) inserted in a cell tray (20) including a bottom surface (21), a central opening (22), and a ground plate (53) coupled to a battery system carrier (50) (paragraphs 0062-0063).  Wuensche et al. disclose wherein the ground plate (53) includes a coolant channel (55), integrally formed in the ground plate (53), and wherein the coolant channels (55) are disposed along the crossbeams (52), and the coolant inlet distribution pipe (57) and the coolant outlet distribution pipe (59) are disposed along the longitudinal beams (51) and fixed to an outer side of the bottom (530) of the ground plate (53) and the battery submodules (100), also considered to be a thermally conducting member, are arranged above the cooling channel (55) (paragraphs 0064, 0069-0070), in such a way that  no cooling liquid can exit the cooling channel (55) toward the outside through the connecting region of the battery submodules (100). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. to include wherein the housing, preferably the cooling component, in particular the main body, has an inlet and an outlet by way of which cooling liquid can be supplied to the cooling component, or be discharged from the latter, respectively, and wherein the inlet and the outlet are fluidically connected to the cooling liquid chamber, because Wuensche et al. teach that this configuration allows for efficient cooling of the battery cells of the battery submodules (paragraph 0069).

With regard to Claim 11, Choi et al. disclose the housing in paragraph 14 above, including wherein the main body is an injection-molded part of in particular fiber-reinforced plastics material, preferably a thermoplastic material (paragraph 0068). 
With regard to Claim 15, Choi et al. disclose the housing in paragraph 14 above, including wherein the continuous fiber strand comprises aramid and/or carbon and/or glass fibers which are embedded in a matrix of a thermosetting or thermoplastic plastics material or polymer material (paragraphs 0064-0065).

19.	Claims 17-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2013/0252059 A1), as applied to Claims 1-5, 16, 22 and 24 above, and in further view of DeKeuster et al. (US 2016/0093849 A1).
With regard to Claim 17, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein the assembly comprises at least two separate spacers which are in particular made of plastics material, wherein the first spacer is disposed between a first housing wall portion of the encircling housing wall and a first side of the rechargeable battery pack that is disposed at a first end of the rechargeable battery pack, and the second spacer is disposed between a second housing wall portion of the encircling housing wall, opposite the first housing wall portion, and a second side of the rechargeable battery pack that is disposed at another, second, end of the rechargeable battery pack. 
DeKuester et al. disclose in Figure 4, a battery module (28) including a housing (62) that facilitates placement of a plurality of battery cells (90), the battery cells being 
With regard to Claim 18, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein each of the spacers is disposed so as to be pre-tensioned between the respective housing wall portion assigned thereto and the side of the rechargeable battery pack assigned thereto such that forces acting in the direction of the respective other rechargeable battery pack end by way of each spacer are applied to the respective side of the rechargeable battery pack so as to prevent or reduce any swelling of the rechargeable battery pack. 
DeKuester et al. disclose in Figure 4, a battery module (28) including a housing (62) that facilitates placement of a plurality of battery cells (90), the battery cells being arranged in a cell stack (92) before introduction into the module housing (62) (paragraphs 0047-0048).  DeKuester et al. disclose wherein the housing (62) may be sized such that a gap is present between an interior surface (98) of the housing (62) and a cell stack (92) after the stack (92) is inserted, and in order to fill the gap and to maintain sufficient compression force on the cell stack (92), one or more retaining walls (100), considered to be spacers, may be provided at ends (102) (a first end (105) and a second end (107) opposite the first end (105)) of the cell stack (92) to generate a compressed cell assembly (103), the retaining walls (100) and cell stack (92) compressed together prior to insertion into the housing (62) (paragraph 0053; See Figure 4). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. to include each of the spacers to be disposed so as to be pre-tensioned between the respective housing wall 
The recitation, “so as to prevent or reduce any swelling of the rechargeable battery pack”, is considered functional language which imparts intended use to the structural features of the claim. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 19, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein each spacer bears on the assigned housing wall portion and/or on the assigned side of the rechargeable battery pack. 
DeKuester et al. disclose wherein one or more retaining walls (100), considered to be spacers, may be provided at ends (102) (a first end (105) and a second end (107) opposite the first end (105)) of the cell stack (92) to generate a compressed cell 
With regard to Claim 20, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein each spacer is adapted to the shape of the assigned housing wall portion and/or the assigned side of the rechargeable battery pack. 
DeKuester et al. disclose wherein one or more retaining walls (100), considered to be spacers, may be provided at ends (102) (a first end (105) and a second end (107) opposite the first end (105)) of the cell stack (92) to generate a compressed cell assembly (103), the retaining walls (100) and cell stack (92) compressed together prior to insertion into the housing (62), and wherein each retaining wall (100) is adapted to the shape of the assigned side of the cell stack (92) (paragraph 0053; See Figure 4). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. to include each spacer being adapted to the shape of the assigned side of the rechargeable battery pack, because DeKeuster et al. teach that this configuration allows for the generation of a compressed assembly (paragraph 0053).

With regard to Claim 21, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein the two ends of the rechargeable battery pack that are in each case assigned to the spacers are formed by the first or the last rechargeable battery cell, respectively, in the row of rechargeable battery cells. 
DeKuester et al. disclose wherein one or more retaining walls (100), considered to be spacers, may be provided at ends (102) (a first end (105) and a second end (107) opposite the first end (105)) of the cell stack (92) to generate a compressed cell assembly (103), the retaining walls (100) and cell stack (92) compressed together prior to insertion into the housing (62), and wherein the two ends (105, 107) of the cell stack (92) that are in each case assigned to the retaining walls (100), or spacers, are formed by the first or the last rechargeable battery cell (90), respectively, in the row of rechargeable battery cells (90) (paragraph 0053; See Figure 4). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. to include the two ends of the rechargeable battery pack that are in each case assigned to the spacers are formed by the first or the last rechargeable battery cell, respectively, in the row of rechargeable battery cells, because DeKeuster et al. teach that this configuration allows for the generation of a compressed assembly (paragraph 0053).
With regard to Claim 25, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein the rechargeable battery pack conjointly with two separate spacers, in particular made of plastics material, is incorporated into the receptacle space such that subsequently the first spacer is disposed between a first 
DeKuester et al. disclose in Figure 4, a battery module (28) including a housing (62) that facilitates placement of a plurality of battery cells (90), the battery cells being arranged in a cell stack (92) before introduction into the module housing (62) (paragraphs 0047-0048).  DeKuester et al. disclose wherein the housing (62) may be sized such that a gap is present between an interior surface (98) of the housing (62) and a cell stack (92) after the stack (92) is inserted, and in order to fill the gap and to maintain sufficient compression force on the cell stack (92), one or more retaining walls (100), considered to be spacers, may be provided at ends (102) (a first end (105) and a second end (107) opposite the first end (105)) of the cell stack (92) to generate a compressed cell assembly (103), the retaining walls (100) and cell stack (92) compressed together prior to insertion into the housing (62) (paragraph 0053; See Figure 4). DeKeuster et al. also disclose wherein the retaining walls (100), or spacers, are formed of any suitable material, such as polymers having different degrees of hardness and/or strength, relatively compressible materials such as silicone, breakable and rigid materials such as glass, or composite materials such as glass-filled polypropylene (paragraph 0053).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. 
With regard to Claim 26, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein each of the spacers is disposed so as to be pre-tensioned between the housing wall portion assigned thereto and the side of the rechargeable battery pack assigned thereto such that forces acting in the direction of the respective other rechargeable battery pack end by way of each spacer are applied to the respective side of the rechargeable battery pack so as to prevent or reduce any swelling of the rechargeable battery pack. 
DeKuester et al. disclose in Figure 4, a battery module (28) including a housing (62) that facilitates placement of a plurality of battery cells (90), the battery cells being arranged in a cell stack (92) before introduction into the module housing (62) (paragraphs 0047-0048).  DeKuester et al. disclose wherein the housing (62) may be sized such that a gap is present between an interior surface (98) of the housing (62) and a cell stack (92) after the stack (92) is inserted, and in order to fill the gap and to maintain sufficient compression force on the cell stack (92), one or more retaining walls (100), considered to be spacers, may be provided at ends (102) (a first end (105) and a second end (107) opposite the first end (105)) of the cell stack (92) to generate a compressed cell assembly (103), the retaining walls (100) and cell stack (92) compressed together prior to insertion into the housing (62) (pre-tensioned), thereby preventing or reducing any swelling of the rechargeable battery pack (paragraph 0053; See Figure 4). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. to include each of the spacers disposed so as to be pre-tensioned between the housing wall portion assigned thereto and the side of the rechargeable battery pack assigned thereto such that forces acting in the direction of the respective other rechargeable battery pack end by way of each spacer are applied to the respective side of the rechargeable battery pack so as to prevent or reduce any swelling of the rechargeable battery pack, because DeKeuster et al. teach that this configuration allows for the generation of a compressed assembly (paragraph 0053).
With regard to Claim 27, Choi et al. disclose the housing in paragraph 14 above, but do not specifically disclose wherein the rechargeable battery pack conjointly with the two spacers, are incorporated into the receptacle space, said two spacers so as to be pre-tensioned herein being pushed onto the said sides of the rechargeable battery pack.
DeKuester et al. disclose in Figure 4, a battery module (28) including a housing (62) that facilitates placement of a plurality of battery cells (90), the battery cells being arranged in a cell stack (92) before introduction into the module housing (62) (paragraphs 0047-0048).  DeKuester et al. disclose wherein the housing (62) may be sized such that a gap is present between an interior surface (98) of the housing (62) and a cell stack (92) after the stack (92) is inserted, and in order to fill the gap and to maintain sufficient compression force on the cell stack (92), one or more retaining walls (100), considered to be spacers, may be provided at ends (102) (a first end (105) and a second end (107) opposite the first end (105)) of the cell stack (92) to generate a compressed cell assembly (103), the retaining walls (100) and cell stack (92) compressed together prior to insertion into the housing (62) (pre-tensioned), and wherein the two ends (105, 107) of the cell stack (92) that are in each case assigned to the retaining walls (100), or spacers, are pushed into the sides of the rechargeable battery cells (90) on the ends (105,107) of the cell stack (92) (paragraph 0053; See Figure 4). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the housing of Choi et al. to include the rechargeable battery pack conjointly with the two spacers, are incorporated into the receptacle space, said two spacers so as to be pre-tensioned herein being pushed onto the said sides of the rechargeable battery pack, because DeKeuster et al. teach that this configuration allows for the generation of a compressed assembly (paragraph 0053).



Allowable Subject Matter
20.	Claims 7, 12-14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art noted in the rejections above do not teach or fairly suggest with regard to Claim 7, wherein the cooling component has a main body of plastics material as well as an in particular plate-shaped thermally conducting member which is connected in a liquid-tight manner to said main body and which is of a material of which the thermal conductivity is greater than the thermal conductivity of the plastics material of the main body, in particular of a plastics material of a higher thermal conductivity or of metal, wherein the thermally conducting member for transmitting heat from the thermally conducting member to cooling liquid situated in a cooling liquid chamber of the cooling component possess an internal side which is adjacent to the cooling liquid chamber, and for transmitting heat from a/the rechargeable battery pack to the thermally conductive member possess an external side, in particular an external side which points toward the receptacle space for the rechargeable battery pack or is adjacent to the latter; with regard to Claim 12, wherein the main body has a base wall having an in particular upright fully encircling lateral wall which is preferably connected in an integral manner to the base wall and surrounds the cooling liquid chamber toward the outside, the upper side of said lateral wall being connected in a liquid-tight manner to the in particular plate-shaped thermally conducting member such that the internal side of the latter points toward the base wall and the external side of the latter, in particular while .  

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725